 

 

 

 

 

 

 

 

ni U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS FILED
AMARILLO DIVISION |
JAN 16 2020
JAMES DAVID CLARKE, JR., § CLERK U
TDCJ-CID No. 1832072, § By 7) fr DISTRICT Courr
§ te Deputy
Plaintiff, § Fane
§
v. §  2:16-CV-257-Z
§
KEVIN D. FOLEY, et al., §
§
Defendants. §
MEMORANDUM OPINION

DISMISSING CIVIL RIGHTS COMPLAINT

Plaintiff JAMES DAVID CLARKE, JR., acting pro se and while a prisoner incarcerated
in the Texas Department of Criminal Justice, Institutional Division, has filed suit pursuant to
Title 42, United States Code, Section 1983 complaining against the above-referenced defendants
and has been granted permission to proceed in forma pauperis. For the following reasons,
plaintiff's civil rights complaint is DISMISSED.

JUDICIAL REVIEW

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is

frivolous,! malicious, fails to state a claim upon which relief can be granted, or seeks monetary

 

! A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993);
see Denton v. Hernandez, 504 U.S. 25 (1992). To determine whether a complaint is frivolous under 28 U.S.C. §
1915(d), the Court must inquire whether there is an arguable “‘factual and legal basis of constitutional dimension for
the asserted wrong.’” Spears v. McCotter, 766 F.2d 179, 181 (Sth Cir. 1985) (quoting Watson v. Ault, 525 F.2d 886,
892 (5th Cir. 1976)), The review of a complaint for factual frivolousness nevertheless is quite limited and “only
appropriate in the limited class of cases wherein the allegations rise to the level of the irrational or the wholly

 
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A; 28 U.S.C. §
1915(e)(2). he same standards will support dismissal of a suit brought under any federal law by a
prisoner confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C, 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint.’ Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (5th Cir. 1991)3
PLAINTIFF’S CLAIMS

At the time of filing this lawsuit, plaintiff was a prisoner incarcerated at the Texas
Department of Criminal Justice (TDCJ) Clements Unit in Amarillo, Texas. Plaintiff claims that
three defendants: Warden Kevin D. Foley, Sergeant Hector S. Ramirez, and Sergeant NFN
Luccuro failed to “follow proper procedures” following an accident. (ECF No. 3). Immediately
following the accident, plaintiff submitted an I-60 request to see a physician. Plaintiff claims this
failure resulted in a delay of over a month to get an X-ray of his hand. His hand suffered a fracture.
Plaintiff was sent to see a specialist. Plaintiff claims his hand is still not “in line” and continues to

cause him pain. Plaintiff asserts that if he had received immediate medical attention, he would not

 

incredible,” not just to the level of the unlikely. Booker, 2 F.3d at 114. Nor is /egal frivolousness synonymous with
mere unlikeliness. The Supreme Court of the United States and the United States Court of Appeals for the Fifth Circuit
repeatedly counsel district courts against dismissing petitions that have some chance of success, See, e.g., Denton v.
Hernandez, 504 U.S. 25 (1992); Neitzke v. Williams, 490 U.S. 319, 329 (1989); Booker, 2 F.3d at 116. That caution
notwithstanding, a “claim against a defendant who is immune from suit is frivolous because it is based upon an
indisputably meritless legal theory. See Neitzke, 490 U.S. at 327; Booker, 2 F.3d at 116.

* A Spears hearing is a hearing in which a magistrate judge determines whether to recommend dismissal of a defined
claim as frivolous. See Spears, 766 F.2d at 182.

3 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)

-2-

 

 
have needed to see a specialist because his hand “would probably” have healed with the bone in
its original place if it was set immediately after the injury.
ANALYSIS

“(Deliberate indifference to serious medical needs of prisoners constitutes the
‘unnecessary and wanton infliction of pain’... proscribed by the Eighth Amendment.” Such
indifference may be “manifested by prison doctors in their response to the prisoner’s needs or by
prison guards in intentionally denying or delaying access to medical care or intentionally
interfering with the treatment once prescribed.” Estelle v. Gamble, 429 U.S. 97, 104 (1976).
Deliberate indifference is defined as a failure to act where prison officials have knowledge of a
substantial risk of serious harm to inmate health or safety. Farmer v. Brennan, 511 U.S. 825
(1994). Medical records showing sick calls, examinations, diagnoses, and medications may rebut
an inmate's allegations of deliberate indifference. Banuelos v. McFarland, 41 F.3d 232, 235 (Sth
Cir. 1995).

A delay which does not aggravate or exacerbate the medical condition does not constitute
a constitutional violation. Martin v. Gentile, 849 F.2d 863, 871 (4th Cir. 1988). A delay in medical
care to a prisoner can constitute an Eighth Amendment violation only if there has been deliberate
indifference, which results in substantial harm. Mendoza v. Lynaugh, 989 F.2d 191, 195 (Sth Cir.
1993). Plaintiff presents no allegation of deliberate indifference, but, at best, an allegation of
medical malpractice or negligence. However, section 1983 is not a general tort statute, and mere
negligence does not meet the standard for liability under section 1983. Daniels v. Williams, 474
U.S. 327, 331-34 (1986).

Plaintiff asserts defendants “failed to follow proper procedure” following his accident

where his hand was injured. Plaintiff's complaint fails to articulate intentional conduct by the
-3-

 
defendants in the delay of medical care. Plaintiff was provided and submitted an I-60 request for
medical care. Plaintiff fails to present any factual allegations that defendants deliberately failed to
provide him access to medical care.
CONCLUSION

For the reasons set forth above and pursuant to Title 28, United States Code, sections
1915A and 1915(e)(2), as well as Title 42, United States Code, section 1997e(a), it is ORDERED
that the Civil Rights Complaint by plaintiff filed pursuant to Title 42, United States Code, section
1983 be DISMISSED without prejudice for failure to state a claim.

SO ORDERED.

January ib , 2020.

 

MATTHEW J. SMARYK 7%
UNITED STATES DISTRICT JUDGE

 
